UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poors downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnams investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnams active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancys Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective Capital appreciation Net asset value June 30, 2011 Class IA: $12.59 Class IB: $12.58 Total return at net asset value (as of 6/30/11)† Class IA shares* Class IB shares* S&P 500 Index 6 months 4.83% 4.66% 6.02% 1 year 31.64 31.20 30.69 5 years 11.13 9.79 15.61 Annualized 2.13 1.89 2.94 10 years 14.13 11.29 30.76 Annualized 1.33 1.08 2.72 Life 53.18 48.79 62.82 Annualized 3.40 3.17 3.90 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 30, 1998. † Prior performance benefited from the receipt of a Tyco International, Ltd. class action settlement pertaining to investments made prior to 2003. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Research Fund 1 Report from your fund’s managers As economic growth slowed in the past six months, how did the fund fare? Large-cap U.S. stocks advanced in the first few months of 2011 before peaking in April, and then they retreated. It became clear that subpar economic growth was persisting. Fortunately, corporate earnings continued to fare better than the economy as a whole. This helped to keep the market downturn fairly moderate, despite increasing concerns about both the economy and the sovereign debt situation in Europe. Putnam VT Research Fund continued in a positive course for the semiannual period. Has the slowdown fundamentally changed market conditions, and how has the fund adjusted? Since the disappointments in the economy can be attributed to factors with a diminishing impact, we have not made any special adjustment to the portfolio, and sector weightings have changed little in the past six months. We are already seeing a reversal in two forces that contributed to slower growth: the rise in oil prices, which peaked in April and then fell, and the global manufacturing supply-chain disruptions that occurred after Japan’s earthquake and tsunami in March. Today, lower oil prices have given consumers more money to spend, and both Japan and the global supply chain are in recovery mode. In short, an improving economic environment might provide a tailwind to the market. In addition, during the period, the fund used futures in order to equitize cash. Which stocks contributed to performance? Low expectations actually led to strong performance for the stock of Aetna, a health-care benefits company, that serves approximately 35.3 million people. In 2010, health-care reform and the high unemployment rate led many investors to believe health-care benefits companies would suffer. However, Aetna has been able to deliver solid financial results that exceeded expectations and drove the stock’s performance during the period. Our position in National Oilwell Varco, a provider of land-based and offshore drilling rigs and related equipment and services, performed well. A number of oil-rig operators have ordered new equipment from National Oilwell Varco in an effort to upgrade their fleets in the wake of 2010’s disastrous oil spill in the Gulf of Mexico. Rising oil prices during the period gave rig operators the capital to make these investments. The average age of the worldwide oil-rig fleet is between 25 and 30 years old. Which stocks held back performance? In the technology sector, Hewlett-Packard had difficulty. Demand for personal computers has fallen, in part because of the popularity of tablet computers and other mobile devices, and the company is also facing competition in its data center services business. Cisco Systems, a provider of computer networking systems, also detracted. Cisco’s stock stumbled due to a number of issues, including declining sales in its core switching and router businesses. PG&E, a public utility that distributes electricity and natural gas primarily in northern and central California, was another holding that hurt performance. PG&E has been hurt by concerns over increased California regulation, especially given the company’s gas line explosion in San Bruno, California, in September 2010. We believe, however, that the regulatory problems are exaggerated by some Wall Street analysts, even though the stock’s performance has remained disappointing this year. What is your outlook for the second half of the year? We see continued potential for equity markets to generate positive returns. Corporate earnings have continued to exceed expectations, and we are seeing signs that business leaders have been emboldened by this trend. For example, we have seen an increase in stock buybacks as well as in mergers and acquisitions, all of which can be potentially rewarding developments for investors. Government debt burdens remain a concern in Europe and the United States, following S&P’s recent downgrade of U.S. debt. However, there remain a number of positive forces at work in both the economy and the markets, and, in our view, there is no reason why we should rule out the possibility of a rebound in the coming months. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Current and future portfolio holdings are subject to risk. Your fund’s managers Putnam VT Research Fund is managed by a team of senior equity analysts at Putnam: Kelsey Chen, Steven W. Curbow, George Gianarikas, Ferat Ongoren, Walter D. Scully, and Michael R. Yogg. They are overseen by Putnam’s Chief Investment Officer Walter C. Donovan, who has been in the investment industry since 1985. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT R esearch Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.06 $5.33 $4.01 $5.26 Ending value (after expenses) $1,048.30 $1,046.60 $1,020.83 $1,019.59 Annualized expense ratio 0.80% 1.05% 0.80% 1.05% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT Research Fund 3 The fund’s portfolio 6/30/11 (Unaudited) COMMON STOCKS (95.3%)* Shares Value Aerospace and defense (2.5%) Embraer SA ADR (Brazil) 6,800 $209,304 General Dynamics Corp. 700 52,164 Goodrich Corp. 2,000 191,000 Honeywell International, Inc. 5,100 303,909 L-3 Communications Holdings, Inc. S 1,400 122,430 Northrop Grumman Corp. S 6,700 464,645 Precision Castparts Corp. S 1,199 197,415 Safran SA (France) 1,834 78,424 Air freight and logistics (0.6%) FedEx Corp. 899 85,270 United Parcel Service, Inc. Class B S 4,058 295,950 Airlines (0.3%) Delta Air Lines, Inc. † 6,300 57,771 United Continental Holdings, Inc. † 6,000 135,780 Automobiles (0.5%) Ford Motor Co. † S 22,851 315,115 General Motors Co. † S 557 16,911 Beverages (2.2%) Coca-Cola Co. (The) 11,665 784,938 Coca-Cola Enterprises, Inc. 20,392 595,039 Biotechnology (1.2%) Amgen, Inc. † 1,222 71,304 Celgene Corp. † S 5,472 330,071 Dendreon Corp. † S 4,935 194,636 Human Genome Sciences, Inc. † 3,300 80,982 United Therapeutics Corp. † S 2,000 110,200 Capital markets (2.2%) Ameriprise Financial, Inc. 1,272 73,369 Bank of New York Mellon Corp. (The) 6,387 163,635 BlackRock, Inc. S 490 93,987 Charles Schwab Corp. (The) 5,111 84,076 E*Trade Financial Corp. † 1,200 16,560 Federated Investors, Inc. 476 11,348 Franklin Resources, Inc. 722 94,791 Goldman Sachs Group, Inc. (The) 2,678 356,415 Invesco, Ltd. 2,325 54,405 Janus Capital Group, Inc. 957 9,034 Legg Mason, Inc. 782 25,618 Morgan Stanley 7,728 177,821 Northern Trust Corp. 1,200 55,152 State Street Corp. 2,600 117,234 T. Rowe Price Group, Inc. 1,331 80,313 Chemicals (2.2%) Air Products & Chemicals, Inc. 1,400 133,812 Celanese Corp. Ser. A 2,000 106,620 CF Industries Holdings, Inc. 387 54,826 Dow Chemical Co. (The) 6,860 246,960 E.I. du Pont de Nemours & Co. 2,028 109,613 Huntsman Corp. 11,000 207,350 LyondellBasell Industries NV Class A (Netherlands) 3,900 150,228 COMMON STOCKS (95.3%)* cont. Shares Value Chemicals cont. Monsanto Co. 3,842 $278,699 PPG Industries, Inc. 1,300 118,027 Commercial banks (2.6%) BB&T Corp. 2,222 59,638 Comerica, Inc. S 1,800 62,226 Fifth Third Bancorp 6,300 80,325 First Horizon National Corp. S 1,268 12,097 Huntington Bancshares, Inc. 4,800 31,488 KeyCorp 3,024 25,190 M&T Bank Corp. 400 35,180 PNC Financial Services Group, Inc. 2,900 172,869 Popular, Inc. (Puerto Rico) † 12,984 35,836 Regions Financial Corp. 5,200 32,240 SunTrust Banks, Inc. 1,980 51,084 U.S. Bancorp 9,832 250,814 Wells Fargo & Co. 26,859 753,664 Zions Bancorp. 1,558 37,408 Communications equipment (2.2%) Cisco Systems, Inc. 51,568 804,976 Juniper Networks, Inc. † 3,300 103,950 Qualcomm, Inc. 7,656 434,784 Sycamore Networks, Inc. † 2,100 46,704 Computers and peripherals (5.1%) Apple, Inc. † 5,063 1,699,497 Hewlett-Packard Co. 27,972 1,018,181 SanDisk Corp. † S 12,000 498,000 Seagate Technology 2,999 48,464 Construction and engineering (0.3%) Aecom Technology Corp. † S 1,700 46,478 Fluor Corp. 600 38,796 KBR, Inc. 2,700 101,763 Consumer finance (0.8%) American Express Co. 5,400 279,180 Capital One Financial Corp. S 2,400 124,008 Discover Financial Services 2,800 74,900 SLM Corp. 2,700 45,387 Containers and packaging (0.2%) Rock-Tenn Co. Class A 897 59,507 Temple-Inland, Inc. 1,700 50,558 Diversified consumer services (0.5%) Apollo Group, Inc. Class A † 4,819 210,494 Career Education Corp. † 4,121 87,159 Diversified financial services (3.6%) Bank of America Corp. 51,627 565,832 Citigroup, Inc. 14,742 613,857 CME Group, Inc. 343 100,015 IntercontinentalExchange, Inc. † S 350 43,649 JPMorgan Chase & Co. 20,258 829,363 Leucadia National Corp. 1,000 34,100 Moody’s Corp. 1,000 38,350 Nasdaq OMX Group, Inc. (The) † S 770 19,481 NYSE Euronext 1,300 44,551 4 Putnam VT R esearch Fund COMMON STOCKS (95.3%)* cont. Shares Value Diversified telecommunication services (3.0%) AT&T, Inc. S 10,039 $315,325 CenturyLink, Inc. 6,400 258,752 Verizon Communications, Inc. 36,000 1,340,280 Electric utilities (1.8%) Edison International 5,985 231,919 Entergy Corp. 2,700 184,356 Great Plains Energy, Inc. S 9,164 189,970 NV Energy, Inc. 17,500 268,625 PPL Corp. S 9,600 267,168 Electrical equipment (0.8%) Cooper Industries PLC 2,700 161,109 Emerson Electric Co. S 3,500 196,875 GrafTech International, Ltd. † S 8,500 172,295 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 2,859 51,891 TE Connectivity, Ltd. (Switzerland) 3,300 121,308 Energy equipment and services (2.4%) National Oilwell Varco, Inc. S 7,900 617,859 Schlumberger, Ltd. 10,727 926,813 Food and staples retail (1.3%) Costco Wholesale Corp. S 200 16,248 CVS Caremark Corp. 7,076 265,916 Walgreen Co. 2,470 104,876 Wal-Mart Stores, Inc. 8,248 438,299 Food products (0.9%) Archer-Daniels-Midland Co. 1,849 55,747 Mead Johnson Nutrition Co. Class A 7,350 496,493 Health-care equipment and supplies (1.7%) Baxter International, Inc. 4,200 250,698 Becton, Dickinson and Co. S 613 52,822 CareFusion Corp. † 600 16,302 Covidien PLC (Ireland) 3,689 196,365 Edwards Lifesciences Corp. † 300 26,154 Intuitive Surgical, Inc. † 100 37,211 Medtronic, Inc. 4,864 187,410 St. Jude Medical, Inc. 3,398 162,017 Stryker Corp. 2,000 117,380 Teleflex, Inc. 200 12,212 Health-care providers and services (2.4%) Aetna, Inc. 7,000 308,630 AmerisourceBergen Corp. S 2,273 94,102 Cardinal Health, Inc. 900 40,878 CIGNA Corp. 4,500 231,435 Coventry Health Care, Inc. † 2,700 98,469 Express Scripts, Inc. † 2,658 143,479 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 800 59,760 McKesson Corp. 1,257 105,148 Quest Diagnostics, Inc. 1,600 94,560 WellPoint, Inc. 4,100 322,957 Hotels, restaurants, and leisure (1.5%) Carnival Corp. 3,900 146,757 Las Vegas Sands Corp. † 1,200 50,652 COMMON STOCKS (95.3%)* cont. Shares Value Hotels, restaurants, and leisure cont. McDonald’s Corp. 5,721 $482,395 Wyndham Worldwide Corp. 8,022 269,940 Household durables (0.4%) Fortune Brands, Inc. 2,600 165,802 Newell Rubbermaid, Inc. S 3,930 62,015 Household products (2.4%) Colgate-Palmolive Co. 5,400 472,014 Energizer Holdings, Inc. † S 2,100 151,956 Procter & Gamble Co. (The) 14,108 896,846 Independent power producers and energy traders (0.5%) AES Corp. (The) † 24,300 309,582 Industrial conglomerates (3.0%) General Electric Co. 86,500 1,631,390 Tyco International, Ltd. 5,835 288,424 Insurance (3.6%) ACE, Ltd. 2,000 131,640 Aflac, Inc. 5,600 261,408 Allstate Corp. (The) S 3,200 97,696 AON Corp. 1,270 65,151 Assured Guaranty, Ltd. (Bermuda) 14,250 232,418 Berkshire Hathaway, Inc. Class B † 4,025 311,495 Chubb Corp. (The) 960 60,106 Everest Re Group, Ltd. 275 22,481 Hartford Financial Services Group, Inc. (The) S 7,300 192,501 Marsh & McLennan Cos., Inc. 4,000 124,760 MBIA, Inc. † S 7,600 66,044 MetLife, Inc. 5,600 245,672 Progressive Corp. (The) 3,972 84,921 Prudential Financial, Inc. 3,100 197,129 RenaissanceRe Holdings, Ltd. 358 25,042 Transatlantic Holdings, Inc. 500 24,505 XL Group PLC S 6,200 136,276 Internet and catalog retail (1.3%) Amazon.com, Inc. † S 2,155 440,676 Netflix, Inc. † 200 52,538 Priceline.com, Inc. † 622 318,420 Internet software and services (1.5%) Baidu, Inc. ADR (China) † S 1,300 182,169 Google, Inc. Class A † 1,300 658,294 Monster Worldwide, Inc. † S 670 9,822 Yahoo!, Inc. † 5,300 79,712 IT Services (1.9%) Automatic Data Processing, Inc. 2,537 133,649 Cognizant Technology Solutions Corp. † 1,569 115,070 Computer Sciences Corp. 800 30,368 Fidelity National Information Services, Inc. 1,400 43,106 Fiserv, Inc. † 751 47,035 IBM Corp. 1,749 300,041 Mastercard, Inc. Class A 475 143,137 Paychex, Inc. 1,628 50,012 Teradata Corp. † 568 34,194 Total Systems Services, Inc. 800 14,864 Putnam VT Research Fund 5 COMMON STOCKS (95.3%)* cont. Shares Value IT Services cont. Visa, Inc. Class A S 2,483 $209,218 Western Union Co. (The) S 3,375 67,601 Leisure equipment and products (0.4%) Hasbro, Inc. 6,350 278,956 Life sciences tools and services (0.6%) Agilent Technologies, Inc. † 2,700 137,997 Life Technologies Corp. † 1,097 57,121 Thermo Fisher Scientific, Inc. † 3,100 199,609 Machinery (3.1%) Caterpillar, Inc. 1,100 117,106 Cummins, Inc. 2,055 212,672 Deere & Co. 2,635 217,256 Eaton Corp. 4,000 205,800 Ingersoll-Rand PLC S 5,700 258,837 Joy Global, Inc. 800 76,192 Parker Hannifin Corp. 9,351 839,159 Timken Co. 1,100 55,440 Media (3.2%) CBS Corp. Class B S 2,100 59,829 Comcast Corp. Class A 25,092 635,831 Interpublic Group of Companies, Inc. (The) 15,001 187,513 News Corp. Class A 17,400 307,980 Time Warner, Inc. S 8,033 292,160 Viacom, Inc. Class B 2,300 117,300 Walt Disney Co. (The) 11,997 468,363 Metals and mining (0.7%) Cliffs Natural Resources, Inc. S 1,100 101,695 Freeport-McMoRan Copper & Gold, Inc. Class B 7,096 375,378 Multiline retail (1.0%) Dollar General Corp. † S 3,100 105,059 Kohl’s Corp. 3,500 175,035 Macy’s, Inc. 3,061 89,504 Nordstrom, Inc. 1,200 56,328 Target Corp. 4,885 229,155 Multi-utilities (1.0%) Ameren Corp. S 13,800 397,992 PG&E Corp. 5,800 243,774 Office electronics (0.1%) Xerox Corp. 7,188 74,827 Oil, gas, and consumable fuels (9.6%) Anadarko Petroleum Corp. 4,200 322,392 Apache Corp. 5,200 641,628 Chevron Corp. S 7,280 748,675 CONSOL Energy, Inc. S 3,100 150,288 Exxon Mobil Corp. 27,541 2,241,286 Hess Corp. 5,200 388,752 Newfield Exploration Co. † 5,000 340,100 Noble Energy, Inc. S 5,300 475,039 Occidental Petroleum Corp. S 4,871 506,779 Sunoco, Inc. S 8,300 346,193 COMMON STOCKS (95.3%)* cont. Shares Value Paper and forest products (0.1%) International Paper Co. 2,831 $84,420 Personal products (0.5%) Avon Products, Inc. 5,400 151,200 Estee Lauder Cos., Inc. (The) Class A S 1,415 148,844 Pharmaceuticals (5.2%) Abbott Laboratories S 6,755 355,448 Auxilium Pharmaceuticals, Inc. † 11,039 216,364 Hospira, Inc. † 400 22,664 Johnson & Johnson 15,763 1,048,555 Merck & Co., Inc. 16,335 576,462 Pfizer, Inc. 50,918 1,048,911 Sanofi CVR (France) † 16,246 39,153 Professional services (0.1%) Dun & Bradstreet Corp. (The) S 256 19,338 Equifax, Inc. 600 20,832 Robert Half International, Inc. 752 20,327 Real estate investment trusts (REITs) (1.5%) American Capital Agency Corp. R 525 15,283 Digital Realty Trust, Inc. R S 5,800 358,324 HCP, Inc. R S 5,255 192,806 MFA Financial, Inc. R S 2,491 20,028 Prologis, Inc. R S 5,631 201,815 Simon Property Group, Inc. R 1,648 191,547 Road and rail (0.1%) Hertz Global Holdings, Inc. † S 4,000 63,520 Semiconductors and semiconductor equipment (2.1%) Cymer, Inc. † 2,900 143,579 First Solar, Inc. † S 3,447 455,935 Intel Corp. 11,800 261,488 Lam Research Corp. † 4,700 208,116 Texas Instruments, Inc. 8,019 263,264 Software (3.4%) Adobe Systems, Inc. † 5,500 172,975 BMC Software, Inc. † 2,812 153,816 CA, Inc. 6,122 139,826 Citrix Systems, Inc. † S 700 56,000 Microsoft Corp. 25,614 665,964 Oracle Corp. 26,928 886,200 Red Hat, Inc. † 565 25,934 Salesforce.com, Inc. † S 600 89,388 Specialty retail (2.2%) Bed Bath & Beyond, Inc. † S 6,200 361,894 Best Buy Co., Inc. S 5,000 157,050 CarMax, Inc. † 600 19,842 Limited Brands, Inc. S 866 33,298 Lowe’s Cos., Inc. 14,000 326,340 Office Depot, Inc. † S 12,000 50,640 OfficeMax, Inc. † S 2,900 22,765 O’Reilly Automotive, Inc. † 122 7,992 Staples, Inc. 7,600 120,080 TJX Cos., Inc. (The) S 4,000 210,120 Urban Outfitters, Inc. † S 3,406 95,879 6 Putnam VT R esearch Fund COMMON STOCKS (95.3%)* cont. Shares Value Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 3,032 $193,836 Hanesbrands, Inc. † 3,859 110,174 NIKE, Inc. Class B 1,100 98,978 Tobacco (1.8%) Lorillard, Inc. S 2,000 217,740 Philip Morris International, Inc. 13,500 901,395 Trading companies and distributors (0.1%) United Rentals, Inc. † S 1,300 33,020 Wireless telecommunication services (0.2%) American Tower Corp. Class A † 2,100 109,893 Total common stocks (cost $54,998,796) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Caterpillar, Inc. (Call) Aug-11/$120.00 17,250 $7,373 General Electric Co. (Call) Aug-11/$22.00 190,675 3,106 General Electric Co. (Call) Aug-11/$21.00 71,126 2,893 General Electric Co. (Call) Jul-11/$23.00 190,178 186 General Electric Co. (Call) Jul-11/$21.00 77,190 763 Total purchased options outstanding (cost $26,328) SHORT-TERM INVESTMENTS (21.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% d 10,375,108 $10,375,108 Putnam Money Market Liquidity Fund 0.04% e 2,739,984 2,739,984 U.S. Treasury Bills with an effective yield of 0.084%, November 17, 2011 # $78,000 77,971 U.S. Treasury Bills with effective yields ranging from 0.234% to 0.243%, October 20, 2011 # 212,000 211,869 Total short-term investments (cost $13,404,906) Total investments (cost $68,430,030) Key to holding’s abbreviations ADR American Depository Receipts CVR Contingent Value Rights Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $63,724,670. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FUTURES CONTRACTS OUTSTANDING at 6/30/11 Number of Expiration Unrealized (Unaudited) contracts Value date appreciation S&P 500 Index (Long) 7 $2,302,125 Sep-11 $76,799 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Fixed payments Total return Swap Notional Termination received (paid) by received by or Unrealized counterparty amount date fund per annum paid by fund appreciation Goldman Sachs International baskets 136 4/9/12 (1 month USD-LIBOR-BBA A basket (GSCBPBAT) of $515 plus 40 bps) common stocks Total Putnam VT Research Fund 7 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair valuemeasurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $7,430,775 $— $— Consumer staples 5,697,551 — — Energy 7,705,804 — — Financials 9,125,538 — — Health care 7,047,466 — — Industrials 6,970,691 — — Information technology 10,543,359 — — Materials 2,077,693 — — Telecommunication services 2,024,250 — — Utilities 2,093,386 — — Total common stocks — — Purchased options outstanding — 14,321 — Short-term investments 2,739,984 10,664,948 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $76,799 $— $— Total return swap contracts — 515 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT R esearch Fund Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, including $10,228,519 of securities on loan (Note 1): Unaffiliated issuers (identified cost $55,314,938) $61,020,674 Affiliated issuers (identified cost $13,115,092) (Notes 1 and 6) 13,115,092 Dividends, interest and other receivables 95,758 Receivable for shares of the fund sold 2,085 Receivable for investments sold 362,001 Unrealized appreciation on swap contracts (Note 1) 515 Receivable for variation margin (Note 1) 22,346 Total assets Liabilities Payable to custodian 86 Payable for investments purchased 358,258 Payable for shares of the fund repurchased 13,909 Payable for compensation of Manager (Note 2) 28,900 Payable for investor servicing fees (Note 2) 4,948 Payable for custodian fees (Note 2) 16,167 Payable for Trustee compensation and expenses (Note 2) 60,769 Payable for administrative services (Note 2) 39 Payable for distribution fees (Note 2) 7,688 Collateral on securities loaned, at value (Note 1) 10,375,108 Other accrued expenses 27,929 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $97,596,645 Undistributed net investment income (Note 1) 225,156 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (39,880,177) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,783,046 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $25,787,414 Number of shares outstanding 2,048,568 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.59 Computation of net asset value Class IB Net assets $37,937,256 Number of shares outstanding 3,016,344 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.58 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Dividends (net of foreign tax of $478) $557,532 Interest (including interest income of $1,542 from investments in affiliated issuers) (Note 6) 1,846 Securities lending (Note 1) 9,721 Total investment income Expenses Compensation of Manager (Note 2) 185,814 Investor servicing fees (Note 2) 33,804 Custodian fees (Note 2) 13,412 Trustee compensation and expenses (Note 2) 2,374 Administrative services (Note 2) 728 Distribution fees — Class IB (Note 2) 49,800 Auditing 18,547 Other 11,740 Total expenses Expense reduction (Note 2) (2,444) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,284,991 Net realized gain on swap contracts (Note 1) 4,045 Net realized gain on futures contracts (Note 1) 85,706 Net realized loss on written options (Notes 1 and 3) (2,405) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (177) Net unrealized depreciation of investments, futures contracts and swap contracts during the period (2,463,846) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 9 Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Decrease in net assets Operations: Net investment income $255,324 $549,211 Net realized gain on investments 5,372,337 10,021,515 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,464,023) (414,463) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (269,283) (337,841) Class IB (301,042) (443,294) Decrease from capital share transactions (Note 4) (6,812,342) (13,020,649) Total decrease in net assets Net assets: Beginning of period 67,943,699 71,589,220 End of period (including undistributed net investment income of $225,156 and $540,157, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 10 Putnam VT R esearch Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/11† .06 .53 (.13) * .40 * .46 * 54 * 12/31/10 .10 1.64 (.14) .81 .97 100 12/31/09 .11 2.52 e (.13) e .82 f 1.28 f 134 12/31/08 .12 (5.15) (.15) .80 f 1.08 f 131 12/31/07 .13 (.02) (.09) .79 f .93 f 80 12/31/06 .08 1.30 (.10) .81 f .62 f 88 Class IB 6/30/11† .04 .53 (.10) * .52 * .33 * 54 * 12/31/10 .08 1.63 (.11) 1.06 .72 100 12/31/09 .09 2.52 e (.10) e 1.07 f 1.03 f 134 12/31/08 .09 (5.12) (.11) 1.05 f .83 f 131 12/31/07 .09 (.02) (.05) 1.04 f .68 f 80 12/31/06 .05 1.30 (.07) 1.06 f .37 f 88 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd., which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.76% for the year ended December 31, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.09% 12/31/08 0.07 12/31/07 <0.01 12/31/06 <0.01 The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 11 Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Research Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in both growth and value stocks of large U.S.-based companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S.Treasury, U.S.swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 12 Putnam VT R esearch Fund Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 7 on futures contracts for the reporting period. E) Options contracts The fund uses options contracts to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 245,000 on purchased options contracts for the reporting period. F) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific markets/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $70,000 on total return swap contracts for the reporting period. G) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. H) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $10,228,519 and the fund received cash collateral of $10,375,108. I) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. J) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $44,241,060 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $2,726,974 12/31/11 29,572,228 12/31/16 11,941,858 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be Putnam VT R esearch Fund 13 utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $69,441,175, resulting in gross unrealized appreciation and depreciation of $6,723,842 and $2,029,251, respectively, or net unrealized appreciation of $4,694,591. L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. M) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. N) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.0% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $2,444 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $38, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $34,436,690 and $39,949,228, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity Written equity option contract option premiums amounts received Written options outstanding at the beginning of the reporting period — $— Options opened 32,178 5,860 Options exercised — — Options expired (17,182) (5,132) Options closed (14,996) (728) Written options outstanding at end of the reporting period — $— 14 Putnam VT R esearch Fund Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 14,298 $178,968 39,459 $426,237 4,098 $51,434 46,502 $505,354 Shares issued in connection with reinvestment of distributions 21,220 269,283 30,713 337,841 23,723 301,042 40,300 443,294 35,518 448,251 70,172 764,078 27,821 352,476 86,802 948,648 Shares repurchased (203,454) (2,564,387) (448,058) (4,857,262) (402,119) (5,048,682) (911,164) (9,876,113) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments, Receivables, Net assets — Unrealized appreciation/(depreciation) $91,635* Payables $— Total $— *Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Equity contracts $37,797 $85,706 $4,045 $127,548 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Equity contracts $(12,007) $82,340 $2,602 $72,935 Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,542 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,285,137 and $6,801,527, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT R esearch Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances – for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry – that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an importantfactor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any 16 Putnam VT R esearch Fund applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 3rd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 226, 202 and 179 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam VT R esearch Fund 17 Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Putnam VT R esearch Fund This page intentionally left blank. Putnam VT Research Fund 19 This page intentionally left blank. 20 Putnam VT R esearch Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Investment Sub-Advisor Legal Counsel George Putnam, III The Putnam Advisory Company, LLC Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Research Fund 21 This report has been prepared for the shareholders H520 of Putnam VT Research Fund. 2686828/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
